Citation Nr: 0826758	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from July 1942 to January 1946 
and subsequently served in the Army reserves until February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2005, the veteran submitted a statement in lieu 
of hearing.  In July 2008 the Board granted the veteran's 
motion to have his case advanced on its docket.  38 C.F.R. § 
20.900(c) (2007).  Therefore, the Board will proceed with 
adjudication of his claim.


FINDING OF FACT

The veteran's current right knee condition, diagnosed as 
post-traumatic osteoarthritis, is not shown to be related to 
his military service. 


CONCLUSION OF LAW

The veteran's current right knee condition was not incurred 
in or aggravated by his active military service.  38 U.S.C.A. 
§§ 101, 106, 1110, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  


The duty to notify 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, letters issued by the RO in 
March 2004, November 2004, and December 2005 complied with 
the previous requirement and contained a notation that the 
veteran should send VA any information in his possession that 
pertained to his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The letters also notified the veteran of the evidence needed 
to substantiate his claim for service connection.  These 
letters satisfied the second and third elements of the duty 
to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was essentially advised as to veteran status by 
way of the VCAA letters, which told him that he needed to 
show a disease or injury in military service.  The 2004 and 
2005 letters also contained notice as to the elements 
required by Pelegrini.  However, the appellant did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until an August 
2006 letter.  However, since the claim is being denied, and 
thus no rating is being given and no effective date is being 
set, he is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

Here, the notice was provided after the appealed rating 
decision, but the timing deficiency was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, all required notice was given. 

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
The veteran has reported pertinent treatment, including 
surgery, following a claimed knee injury in an auto accident 
in 1974.  The veteran has not provided any information as to 
the locations of this treatment, and has indicated that he is 
unable to recall this information.  VA is only required to 
obtain evidence that is adequately identified.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  The RO attempted to obtain a line of 
duty determination with regard to the auto accident.  The 
service department has reported that it was unable to locate 
such a determination, and the veteran has reported that he 
was not on active duty, active duty training or inactive duty 
for training at the time of the accident.  The Board is 
unaware of any additional evidence that could assist the 
veteran in substantiating his claim.

The veteran has not been afforded an examination as to his 
service connection claim.  There is, however, no competent 
and credible evidence that the veteran's claimed current knee 
condition was incurred during a period of qualifying service.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Chronic diseases, such as arthritis will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is 
identified in service and at any time thereafter, service 
connection will be presumed.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  

ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  32 
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 
38 C.F.R. § 3.6(c)(3) (2007).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service and reserve medical records are 
negative for complaints of, or treatments for, a right knee 
condition.

In October 1974, the veteran underwent a periodic service 
medical examination.  The examiner noted bilateral hearing 
loss, corrected vision, and the results of an EKG.  His lower 
extremities were noted as normal and no identifying body 
marks or scars were observed.

In March 1984, the veteran presented to a private physician 
with complaints of right knee pain for the past two months.  
He was diagnosed with knee instability and the medical record 
of the visit indicates that the veteran reported fracture of 
the right patella as the result of a 1974 accident.  Given 
that the veteran has elsewhere reported the onset of symptoms 
in October 1984, and was noted to be seeking the X -ray 
results in January 1985, this medical record may have been 
misdated.

In November 1984, the veteran reported to the Philadelphia 
Branch Clinic of the St. Alban, New York Naval Hospital with 
complaints of right knee pain that had been present for five 
to six weeks.  The record reflects that the veteran reported 
suffering a fractured patella in 1974 as the result of an 
automobile accident.  A follow-up note in April 1985 stated 
that the veteran had an arthritic right knee.

In May 1985 the veteran was seen by private physicians at 
Bayley Seton Hospital in New York and received a diagnosis of 
osteoarthritis in his right knee.  

The following month he filed a private insurance claim for 
the knee condition.  In that form he reported the fracture to 
his right patella in the 1974 accident, but reported that 
after surgery to repair the damage he had felt fine until 
October 1984

During a July 1995 hearing before a decision review officer 
at the New York RO, the veteran, while testifying about an 
unrelated claim, stated that he had suffered a knee injury 
while performing military duty in the reserves and had not 
filed a claim for the resulting injury.  In a May 1, 1996 
letter, the veteran reiterated his decision not to place a 
claim regarding his right knee.

In December 2000, a private physician x-rayed the veteran's 
right knee and diagnosed post-traumatic osteoarthritis.  This 
diagnosis was reiterated in a February 2001 private medical 
note and in subsequent follow-up treatment notes in 2002 and 
2005.  

In two July 2002 letters to the RO, the veteran mentioned his 
knee injury as well as other medical conditions additional to 
claims already filed.  Later that month, the RO contacted the 
veteran who stated that he was not sure whether or not he 
wished to place a claim for his knee injury.  In January 2003 
the veteran wrote to the RO and expressed his desire to file 
a claim for the knee injury.

In July 2003, the RO issued a rating determination which, in 
pertinent part, denied entitlement to service connection for 
a right knee condition on the basis that there was no 
evidence the veteran was injured as the result of service.  
In August and October 2003 the veteran again wrote to the RO 
expressing his desire that his claim for service connection 
for a knee injury be adjudicated.  In October 2003, the RO 
responded, requesting additional information about the 
circumstances of the veteran's injury, but failing to mention 
the prior rating decision.  In March 2004, the veteran wrote 
to the RO and stated that he had not received the July 2003 
rating decision.  The decision was re-issued in October 2004.

In response to the RO's October 2003 request for additional 
information regarding the 1974 accident, the veteran wrote a 
letter in November 2003 describing the events.  On February 
18, 1974, the veteran was driving to 344th General Hospital 
in New York in order to check on the status of some paperwork 
that he had learned the hospital staff had not forwarded in a 
timely manner.  While driving across the 59th Street Bridge, 
his vehicle was involved in an accident and, as a result, his 
right patella was fractured.  He had experienced no problems 
walking for many years, but then developed osteoarthritis.  

The veteran stated in his letter that he was not on duty the 
day of the accident and was not under orders to check the 
status of the paperwork.  He noted that he was not traveling 
from his unit headquarters and had not been called to report 
for ACDUTRA or INACDUTRA.  He believed however, that as a 
commander he was always on duty, in the sense of a police 
officer who was on duty regardless of his duty status.  

In a March 2004 letter, the veteran stated that he had 
related the events to Sergeant-Major [redacted] of the 808th 
Station Hospital following the accident, but [redacted] no longer 
recalled the details of the incident.

In his substantive appeal the veteran contended that as 
commander, he was always on duty.

Analysis

With regard to the three elements of service connection, the 
record clearly reflects that the veteran has a current 
disability in the form of post-traumatic osteoarthritis in 
his right knee.  Numerous medical records suggest that the 
current disability is related to a 1974 auto accident.

The determinative element in the veteran's appeal is his duty 
status at the time of the injury.  

The veteran's reserve service records reflect that he 
separated from active duty on January 24, 1946.  While in the 
reserves, on February 1, 1973, he was appointed for an 
indefinite term as commander of the 258th Medical Detachment 
in New York.  

There is no documentation of the date of the accident.  The 
veteran stated in November 2003 that he had confirmed the 
date of the occurrence by inquiring of his wife's memory; he 
noted in March 2004 that Sergeant-Major [redacted] did not have 
good recall of the incident.  Further, an October 1974 
reserve service medical examination, which was thorough 
enough to report hearing loss, corrected vision, and EKG 
results, was silent as to the veteran's right knee and 
indicated that his lower extremities were normal and void of 
scars.

Regardless, the veteran does not contend that he was on duty, 
fulfilling orders, or reporting for training at the time of 
the accident.  

In order for the veteran to be eligible for service 
connection for his current right knee disability, the record 
must establish that he was disabled in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; Mercado- Martinez v. West, supra; 
Paulson v. Brown, supra; Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  

While the veteran has reported that he was providing a 
service to his unit on the day of the accident, he has not 
contended that he was on any type of qualifying duty at that 
time.  There is no other evidence in this regard.

Because the weight of the evidence is against qualification 
of the veteran's duty status, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right knee disability.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve reasonable doubt in favor of the veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a right knee condition 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


